t c memo united_states tax_court janet marie wilson petitioner and kenneth e wilson intervenor commissioner of internal revenue respondent v docket no filed date steven t barta for petitioner kenneth e wilson pro_se david lau for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner and intervenor’s joint federal_income_tax and accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number sec_6662 penalty dollar_figure big_number the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for and the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in hawaii at the time he filed his notice of intervention intervenor resided in nevada petitioner and intervenor were married on or about date they legally_separated in date and on date the superior court of arizona maricopa county officially dissolved their marriage throughout their marriage intervenor physically and verbally abused petitioner and petitioner’s son during the years in issue the abuse included threats against petitioner’ sec_1 all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar and petitioner’s son’s lives physical assaults and manipulative and controlling behavior during the years in issue petitioner and intervenor participated in sign sellers and rocky creations the businesses which sold engraved stones and other items petitioner designed the artwork that was etched onto the stones while intervenor maintained the business records and handled all of the money occasionally petitioner’s son worked for the businesses and was paid on an hourly basis petitioner and intervenor maintained at least five checking accounts at various times during the years in issue all of which were used in the operation of the businesses intervenor had signatory authority over four of the five checking accounts the fifth checking account the bank one account was opened by petitioner and petitioner’s son and only they had signatory authority intervenor instructed petitioner and petitioner’s son to open the bank one account while intervenor did not have signatory authority over the bank one account he exercised complete control_over the account intervenor instructed petitioner what to deposit into the account and when when intervenor needed money he instructed petitioner to sign a blank check and he filled in the rest with the aid of a tax_return_preparer intervenor prepared and filed joint federal_income_tax returns for the years in issue on the returns intervenor indicated he was self-employed and petitioner was a homemaker on attached schedules c profit or loss from business intervenor listed himself as the sole_proprietor of an engraving business which he identified as rocky creations on the schedule c on the schedules c intervenor reported net profits from the business activity of dollar_figure and dollar_figure for and respectively intervenor reported total taxes of dollar_figure and dollar_figure respectively petitioner did not participate in the making or filing of the returns nor did she review them prior to filing intervenor signed both his and petitioner’s names on the returns however petitioner would have signed the returns if intervenor had shown them to her and asked her to sign on date respondent issued petitioner and intervenor a notice_of_deficiency respondent disallowed certain claimed schedule c expenses increased schedule c gross_receipts based on bank_deposits and cash expenditures and increased self- employment_tax respondent determined deficiencies in petitioner and intervenor’s federal_income_tax of dollar_figure and dollar_figure for and respectively respondent also determined petitioner and intervenor were liable for accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively in response to the notice_of_deficiency petitioner filed a petition with this court on date also on date petitioner submitted to respondent a form_8857 request for innocent spouse relief and separation of liability and equitable relief and a form questionnaire for requesting spouse on date intervenor filed a notice of intervention and objected to petitioner’s being relieved of liability under sec_6015 opinion petitioner does not dispute the deficiencies and penalties determined by respondent for the years in issue instead she seeks relief from joint_and_several_liability under sec_6015 respondent agrees that petitioner is entitled to relief from the entire joint tax_liability under sec_6015 however as previously mentioned intervenor objects to petitioner’s being relieved of liability under sec_6015 on date intervenor filed a separate petition in response to the notice_of_deficiency see wilson v commissioner docket no 5184-05s in his petition intervenor sought a redetermination of the deficiencies determined by respondent and requested relief from liability under sec_6015 petitioner also argues and respondent agrees that if she is not entitled to relief under sec_6015 then she is entitled to relief under sec_66 because we find petitioner is entitled to relief under sec_6015 we do not address petitioner’s alternative claim under sec_66 sec_6015 grants the nonelecting spouse intervenor some participatory entitlement in an action to determine the electing spouse’s petitioner’s right to relief from joint_and_several_liability pursuant to sec_6015 rule 114_tc_354 by exercising that right intervenor became a party to this case 127_tc_214 therefore in light of intervenor’s opposition to petitioner’s being granted relief we shall proceed to examine the requirements of sec_6015 to decide whether petitioner is entitled to relief under this subsection as a prerequisite to relief under sec_6015 the requesting spouse must be legally_separated or no longer married to the nonrequesting spouse at the time the request for relief is made sec_6015 the request for relief under sec_6015 may be made at any time after a deficiency for such year is asserted but no later than years after the date on which the commissioner has begun collection activities with respect to the requesting spouse sec_6015 petitioner and intervenor were divorced on date however as the intervening party intervenor may not enlarge the issues or alter the nature of this proceeding see tipton v commissioner 127_tc_213 this proceeding concerns only whether petitioner is entitled to relief from joint_and_several_liability we do not consider arguments raised by intervenor regarding the underlying liability or his entitlement to innocent spouse relief and petitioner submitted the form_8857 shortly after her receipt of the notice_of_deficiency therefore petitioner is eligible to request relief under sec_6015 in general sec_6015 allows proportionate relief from joint_and_several_liability by relieving the requesting spouse from liability for items giving rise to a deficiency that would have been allocable to the nonrequesting spouse had they filed separate returns see sec_6015 see also sec_6015 thus we must determine whether the items giving rise to the deficiencies in this case are allocable to petitioner or intervenor the items giving rise to the deficiencies including the unreported gross_receipts related to the operation of the businesses sec_1_6015-3 income_tax regs provides that omitted items of business income are allocated to the spouse who owned the business petitioner and respondent agree that all items giving rise to the deficiencies are allocable to intervenor because intervenor was the true owner of the businesses intervenor argues that the unreported gross_receipts are allocable to petitioner other items giving rise to the deficiencies include the disallowed schedule c expenses and the self-employment taxes intervenor does not address these items on brief we assume that since intervenor listed himself as the sole_proprietor on the schedules c on which the expense deductions were claimed and because he identified himself as self-employed while he continued while the record is unclear on this point intervenor alleges that respondent determined the unreported gross_receipts by analyzing deposits made into the bank one account intervenor alleges that the bank one account was petitioner’s secret bank account and that because only petitioner and petitioner’s son had signatory authority over the account he did not know and did not have reason to known sic of the unreported income of her secret bank account intervenor’s allegations are against the manifest weight of the evidence although petitioner provided services for the businesses and opened the bank one account in her and her son’s name it is clear that intervenor maintained control of the businesses and the bank one account at all times intervenor was extremely abusive and demanded to have absolute authority over all financial aspects of the marriage and the businesses he did not allow petitioner to review business records nor did he allow her to review the tax returns for the years in issue this pattern continued identified petitioner as homemaker intervenor concedes that any deficiencies arising from the disallowed schedule c expenses and the increased self-employment taxes are allocable to him it is worth noting that while intervenor appeared at trial he did not testify nor did he offer any evidence outside of the stipulation of facts instead in his opening brief which he titled intervenor’s brief and affidavit intervenor attempted to testify pursuant to rule b statements in briefs do not constitute evidence and we give such statements made by intervenor no consideration also held true with respect to the bank one account even though the account was opened in petitioner’s name and she not intervenor had signatory authority intervenor exercised complete control_over the account he told petitioner what to deposit into that account and when he instructed petitioner to sign blank checks which he later filled in because of the severity of the abuse petitioner was under intervenor’s absolute control such that petitioner believed that if she disobeyed intervenor’s instructions her and her son’s lives would be in jeopardy we find that on the basis of intervenor’s control_over petitioner and all aspects of the businesses he was the true owner of the businesses our finding is consistent with the schedules c prepared by intervenor on which he listed himself as the sole_proprietor of an unnamed engraving business in and as the sole_proprietor of rocky creations in thus all items relating to the operation of the businesses including the understatement of gross_receipts are allocable to intervenor see sec_1_6015-3 and iv income_tax regs even if the requesting spouse otherwise qualifies for relief under sec_6015 relief is not available if the commissioner demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof sec_6015 116_tc_198 the knowledge standard for purposes of sec_6015 ‘is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof ’ king v commissioner supra pincite quoting 115_tc_183 affd 282_f3d_326 5th cir ‘in the case of omitted income the electing spouse must have an actual and clear awareness of the omitted income ’ id respondent concedes that he cannot demonstrate petitioner had actual knowledge of the items giving rise to the deficiencies however if intervenor offers sufficient evidence that petitioner had actual knowledge of the omitted gross_receipts then petitioner should not be entitled to relief under sec_6015 intervenor alleges that petitioner had actual knowledge of the omitted gross_receipts because she controlled the bank one account as discussed above intervenor controlled the bank one account not petitioner additionally intervenor controlled all of the business records prepared the tax returns for the years at issue did not allow petitioner to review the tax returns and forged petitioner’s signature on the tax returns we find that petitioner had no actual knowledge of the omitted gross_receipts accordingly we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the years in issue in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner even if petitioner had actual knowledge the regulations would excuse her from disqualification based on actual knowledge because of the abuse present in her relationship with intervenor see sec_1_6015-3 income_tax regs
